FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of April HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ 16 April 2014 HSBC BANK OMAN S.A.O.G. AGREES TO SELL ITS BUSINESS IN INDIA HSBC Bank Oman S.A.O.G., an indirect 51% owned subsidiary of HSBC Holdings plc, has entered into an agreement to sell its banking business in India (the 'Business') to Doha Bank QSC ('Doha Bank'). All employees in the Business are expected to transfer to Doha Bank as part of the sale. At 31 December 2013, the Business to be sold had two branches and gross assets of INR3.5bn (approximately US$58m). The transaction, which is subject to shareholders' and regulatory approvals, is expected to complete during the second half of 2014. Media enquiries to: David Fisk + 968 (0) 2494 7673 david.fisk@hsbc.com Brendan McNamara + 44 20 7991 0655 brendan.mcnamara@hsbc.com Investor Relations enquiries to: Hugh Pye + hugh.pye@hsbc.com Guy Lewis + 44 20 7992 1938 guylewis@hsbc.com Notes to editors: 1. HSBC in Oman HSBC in Oman is represented by HSBC Bank Oman S.A.O.G. which was formed in June 2012 after Oman International Bank S.A.O.G. merged with HSBC Bank Middle East Limited's operations in Oman. HSBC Holdings plc owns 51% of the combined entity through its indirect wholly owned subsidiary HSBC Bank Middle East Ltd. Today, HSBC Bank Oman is the second largest local Omani bank in terms of branch network and the largest internationally connected financial institution in the Sultanate. 2. HSBC Holdings plc HSBC Holdings plc, the parent company of the HSBC Group, is headquarteed in London. The Group serves customers worldwide from around 6,300 offices in 75 countries and territories in Europe, Hong Kong, Rest of Asia-Pacific, North and Latin America, and the Middle East and North Africa. With assets of US$2,671bn at 31 December 2013, the HSBC Group is one of the world's largest banking and financial services organisations. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:16April2014
